
	
		I
		112th CONGRESS
		2d Session
		H. R. 4142
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2012
			Mr. Runyan introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  annual cost-of-living adjustments to be made automatically by law each year in
		  the rates of disability compensation for veterans with service-connected
		  disabilities and the rates of dependency and indemnity compensation for
		  survivors of certain service-connected disabled veterans.
	
	
		1.Short titleThis Act may be cited as the
			 American Heroes COLA
			 Act .
		2.Automatic annual
			 increase in rates of disability compensation and dependency and indemnity
			 compensation
			(a)Indexing to
			 social security increasesSection 5312 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(d)(1)Whenever there is an
				increase in benefit amounts payable under title II of the Social Security Act
				(42 U.S.C. 401 et seq.) as a result of a determination made under section
				215(i) of such Act (42 U.S.C. 415(i)), the Secretary shall, effective on the
				date of such increase in benefit amounts, increase the dollar amounts in effect
				for the payment of disability compensation and dependency and indemnity
				compensation by the Secretary, as specified in paragraph (2), as such amounts
				were in effect immediately before the date of such increase in benefit amounts
				payable under title II of the Social Security Act, by the same percentage as
				the percentage by which such benefit amounts are increased.
						(2)The dollar amounts to be increased
				pursuant to paragraph (1) are the following:
							(A)Wartime disability
				compensationEach of the dollar amounts in effect under section
				1114 of this title.
							(B)Additional compensation for
				dependentsEach of the dollar amounts in effect under section
				1115(1) of this title.
							(C)Clothing allowanceThe
				dollar amount in effect under section 1162 of this title.
							(D)Dependency and indemnity
				compensation to surviving spouseEach of the dollar amounts in
				effect under subsections (a) through (d) of section 1311 of such title.
							(E)Dependency and indemnity
				compensation to childrenEach of the dollar amounts in effect
				under sections 1313(a) and 1314 of such title.
							(3)Whenever there is an increase under
				paragraph (1) in amounts in effect for the payment of disability compensation
				and dependency and indemnity compensation, the Secretary shall publish such
				amounts, as increased pursuant to such paragraph, in the Federal Register at
				the same time as the material required by section 215(i)(2)(D) of the Social
				Security Act (42 U.S.C. 415(i)(2)(D)) is published by reason of a determination
				under section 215(i) of such Act (42 U.S.C. 415(i)).
						(4)Each dollar amount increased under
				paragraph (1), if not a whole dollar amount, shall be rounded to the next lower
				whole dollar amount.
						(5)The Secretary of Veterans Affairs may
				adjust administratively, consistent with the increases made under subsection
				(a), the rates of disability compensation payable to persons under section 10
				of Public Law 85–857 (72 Stat. 1263) who have not received compensation under
				chapter 11 of this
				title.
						.
			(b)Effective
			 dateSubsection (d) of section 5312 of title 38, United States
			 Code, as added by subsection (a) of this section, shall take effect on December
			 1, 2013.
			
